WIGGINTON, Judge.
Appellant appeals that portion of the deputy commissioner’s order making findings in regard to apportionment and permanent impairment. We agree with appellant that since those findings went beyond the issues framed by the order or stipulated to by the parties, the deputy commissioner erred in making those findings. See Trujillo v. Southern Wine and Spirits, Etc., 525 So.2d 481 (Fla. 1st DCA 1988); Regal Marine Industries v. Cappucci, 523 So.2d 766 (Fla. 1st DCA 1988); and Sewell Plastics, Inc. v. Jackson, 418 So.2d 442 (Fla. 1st DCA 1982). Therefore, that portion of the order making findings as to permanent impairment and apportionment is hereby stricken. In all other respects, the order is affirmed.
MILLS and SHIVERS, JJ., concur.